Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       December 1, 2020

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    DAVID HOWARD HEDGES,                                              No. 52877-1-II

                          Respondent,

           v.
                                                                UNPUBLISHED OPINION
    TIMOTHY HEDGES, PHILIP HEDGES, and
    WASHINGTON STATE DEPARTMENT OF
    SOCIAL AND HELTH SERVICES,

                          Defendants,

    EVA JUDITH HEDGES,

                          Appellant.


          SUTTON, J. — A Polish court ordered David Hedges, a Washington resident, to pay child

support for his two adult children, who were found by a Polish court to be disabled. The Polish

court entered its order 13 years after the Hedges’ children reached the age of majority. The Polish

court then requested enforcement of the Polish order from the Washington State Department of

Child Support (DCS).

          An administrative law judge (ALJ) ruled that the Polish order was enforceable and ordered

David1 to pay child support as ordered by the Polish court. David petitioned for review, and the

superior court reversed the ALJ’s decision, ordering that the Polish order not be registered or

enforced by DCS.



1
    We use the parties’ first names for clarity and mean no disrespect.
No. 52877-1-II


       In this appeal, David argues that his due process rights were violated because he did not

receive notice of or an opportunity to participate in the evidentiary proceeding in the Polish court.

He also argues that appearing through his attorney to appeal the Polish court’s order was not

meaningful because he was deprived of the opportunity to participate in any evidentiary

proceeding.2

       We hold that David’s due process rights were violated and enforcement of the Polish order

is manifestly incompatible with public policy. Therefore, we affirm the superior court’s order and

reverse the ALJ’s final order.

                                              FACTS

                             I. PARTIES’ DISSOLUTION OF MARRIAGE

       David and Eva Hedges were married and divorced twice. During their marriage, they had

two children. The parties’ second dissolution of marriage was completed on March 27, 1998, in

New York, with the first dissolution of marriage settlement agreement from Arizona incorporated

into the New York decree. According to the agreement, David was to pay child support to Eva

until their two children reached the age of majority. David continued to pay child support until

the parties’ children turned 21 in 2004 and 2005, respectively. After they became adults and

David’s child support obligation had already terminated, Eva moved with their two sons to Poland.




2
  David also argues that the Polish court lacked personal jurisdiction over him and lacked subject
matter jurisdiction over the case. Because we resolve this appeal based on due process, we do not
reach the other issues.


                                                 2
No. 52877-1-II


                             II. 2012 POLISH CHILD SUPPORT ORDER

       On March 9, 2012, the District Court for Krakow, a trial court in Poland, issued a child

support order (Polish order) against David to pay child support in favor of the parties’ two adult

children after finding that both children are disabled. The evidentiary hearing at which the trial

court decided this issue was February 28, 2012; at that time, the children were 28 and 29,

respectively. David did not receive any notice of or opportunity to participate in this hearing. It

is undisputed that the District Court for Krakow was required to serve David with notice of the

2012 Polish hearing, and he was never served. The first time David heard of the Polish order was

when he received an email from Eva on April 13, 2012, notifying him of it. The District Court for

Krakow then sent David a registered letter in May of 2012 informing him of the Polish order.

       On April 25, 2012, David retained an attorney in Poland to appeal the Polish order. On

appeal, David argued that there was a “blatant violation of civil proceedings regulations” and

disputed that his two children were, in fact, disabled, among other issues. Administrative Record

(AR) at 87-92; CP at 14; FF 4.13. On May 21, 2013, the Regional Court for Krakow, an appellate

court, issued a Decree ordering David to pay child support in favor of the parties’ two adult

children, commencing on February 28, 2012. CP at 11; FF 4.2.

III. ENFORCEMENT OF THE POLISH ORDER, THE ALJ’S DECISION, AND THE SUPERIOR COURT’S
REVERSAL

       On March 31, 2016, DCS received a request from the child support agency in Poland to

enforce the Polish order. DCS issued and served a Notice of Support Debt and Registration by

certified mail on David on August 30, 2016.           David timely objected and requested an

administrative hearing.




                                                3
No. 52877-1-II


       At the administrative hearing before the ALJ, David argued, among other issues, that the

Polish court failed to provide him with procedural due process.

       The ALJ issued an Order on Submission of Documents on November 22, 2017, directing

       DCS to provide a copy of the service of process documents that were served by the
       Polish Court on [David] for the March 9, 2012 hearing and the May 21, 2013
       hearing and/or a record attesting that [David] had proper notice of the support order
       and an opportunity to be heard.

Clerk’s Papers (CP) at 10. In response to this order, a DCS claim officer/attorney filed a

nonresponsive statement indicating that “[t]he [DCS] business records indicate that Mr. Hedges

signed for the Notice of Registration on August 30, 2016.” AR at 310. Despite the ALJ’s order,

DCS never provided any evidence to show that David received proper notice and service of the

2012 hearing in the District Court for Krakow.

       At the hearing before the ALJ, both parties presented written evidence and testimony, as

did DCS’s attorney. The ALJ made the following relevant conclusion of law:

       5.7 . . . .

       The undersigned concludes that, although he did not receive notice of the
       underlying District Court for Krakow hearing and did not have an opportunity to
       participate in that hearing, that he did have the opportunity to defend himself from
       the District Court for Krakow’s judgment in Poland with legal counsel to raise his
       defense. The undersigned concludes, [David] submitted to the jurisdiction of
       Poland by retaining an attorney to represent him in his defense before the Regional
       Court for Krakow and thereby had notice and an opportunity [to] be heard.

       The undersigned therefore, does not conclude that the enforcement of the Regional
       Court for Krakow’s Decree is manifestly in violation of public policy.

CP at 19-20. The ALJ ordered that the Polish order was enforceable and could be registered with

DCS, and ordered David to pay current child support in the amount of $1,547.06 beginning August




                                                 4
No. 52877-1-II


1, 2016, and $99,287.92 for past support for the period of March 10, 2012, through July 31, 2016.

David filed a petition for judicial review under the Administrative Procedures Act (APA).3

         Based on the administrative record, the superior court determined that the ALJ misapplied

the law and the Polish order could not be registered or enforced by DCS; therefore, it reversed the

ALJ’s decision.

         Eva appeals the superior court’s order which reversed the ALJ’s decision.

                                           ANALYSIS

                                    I. STANDARDS OF REVIEW

A. ADMINISTRATIVE PROCEDURE ACT

         The APA governs our review of an agency’s final administrative decision.             RCW

34.05.570. We will reverse the ALJ’s decision if it is not supported by substantial evidence or if

the ALJ “erroneously interpreted or applied the law.” RCW 34.05.570(3)(d), (e). We “‘give the

agency’s interpretation of the law great weight where the statute is within the agency’s special

expertise.’” Crosswhite v. Dep’t of Soc. & Health Servs., 197 Wn. App. 539, 549, 389 P.3d 731

(2017) (quoting Cornelius v. Dep’t of Ecology, 182 Wn.2d 574, 585, 344 P.3d 199 (2015)).

However, “[d]eference ‘is inappropriate when the agency interpretation conflicts with the statute.’”

Crosswhite, 197 Wn. App. at 549 (quoting Brown v. Dep’t of Soc. & Health Servs., 145 Wn. App.

177, 183, 185 P.3d 1210 (2008)). The party seeking relief bears the burden of demonstrating the

invalidity of the agency action. Olympic Healthcare Servs. II LLC v. Dep’t of Soc. & Health

Servs., 175 Wn. App. 174, 180, 304 P.3d 491 (2013); RCW 34.05.570(1)(a).




3
    Ch. 34.05 RCW.


                                                 5
No. 52877-1-II


        We review factual determinations from a final administrative decision under the substantial

evidence standard, and the decision will be upheld “if supported by a sufficient quantity of

evidence to persuade a fair-minded person of the order’s truth or correctness.” Crosswhite, 197

Wn. App. at 548. Unchallenged findings are verities on appeal. Darkenwald v. Employment Sec.

Dep’t, 183 Wn.2d 237, 244, 350 P.3d 647 (2015). We review de novo whether the findings support

the conclusions of law. Olympic Healthcare, 175 Wn. App. at 181.

B. UNIFORM INTERSTATE FAMILY SUPPORT ACT (UIFSA)

        It is undisputed that the Uniform Interstate Family Support Act (UIFSA)4 governs this case.

The UIFSA applies to all actions in Washington commenced on or after July 1, 2015, that attempt

to register child support orders. RCW 26.21A.907. When a party seeks recognition of a

convention support order5 from another tribunal, that party must register the order with DCS.

RCW 26.21A.613.

        “Except as otherwise provided in subsection (2) of this section, a tribunal of this state shall

recognize and enforce a registered convention support order.” RCW 26.21A.617(1). Relevant

here, an objecting party may raise the defense that “[r]ecognition and enforcement of the order is

manifestly incompatible with public policy, including the failure of the issuing tribunal to observe

minimum standards of due process, which include notice and an opportunity to be heard.” RCW

26.21A.617(2)(a).




4
    Ch. 26.21A RCW.
5
  A “convention support order” is “a support order of a tribunal of a foreign country” which is in
forced with respect to the United States under the Hague Convention of November 23, 2007. RCW
26.21A.601(3); RCW 26.21A.010(3), (5)(d).


                                                  6
No. 52877-1-II


                           II. MINIMUM STANDARDS OF DUE PROCESS

       David argues that his procedural due process rights were violated because he was not

served with notice of the hearing by the District Court for Krakow as required, nor did he have an

opportunity to participate in the 2012 evidentiary hearing before the Polish court. Eva argues that

David’s procedural due process rights were not violated because he received notice and had an

opportunity to be heard in the appeal after the child support order was issued. We hold that David’s

right to minimum due process was violated because there is no evidence in the record that he was

served with prehearing notice or had any opportunity to participate in any evidentiary hearing that

led to the Polish order for child support. Because David was not afforded even minimum due

process, the District Court for Krakow proceeding and resulting order are manifestly incompatible

with public policy.

       The federal and state constitutions guarantee a right to due process. U.S. CONST. amend.

XIV, § 1; WASH. CONST. art. I, § 3. “Due process protections include . . . the right to notice and

an opportunity to be heard and defend.” In re the Welfare of M.B., 195 Wn.2d 859, 867, 467 P.3d

969 (2020); see also Morrison v. Dep’t of Labor & Industr., 168 Wn. App. 269, 273, 277 P.3d 675

(2012) (“An essential principle of due process is the right to notice and a meaningful opportunity

to be heard.”). “To determine whether a particular procedure for providing notice and an

opportunity to be heard is constitutionally adequate, we must assess the risk of erroneous

deprivation in light of the competing interests at stake.” Fields v. Dep’t of Early Learning, 193

Wn.2d 36, 44, 434 P.3d 999 (2019).

       RCW 4.24.820(1) (2015) states that “Washington’s courts, administrative agencies, or any

other Washington tribunal shall not recognize, base any ruling on, or enforce any order issued



                                                 7
No. 52877-1-II


under foreign law, or by a foreign legal system, that is manifestly incompatible with public policy.”

“[A]n order is presumed to be manifestly incompatible with public policy when it does not grant

parties the same rights as the parties are granted under the Washington or United States

Constitutions.” Brett v. Dep’t of Soc. & Health Servs., 9 Wn. App. 2d 303, 311, 455 P. 3d 568

(2019) (citing RCW 4.24.820(2)). In Washington, a non-moving party must be personally served

with a summons in advance of the court proceeding. RCW 4.28.080; RCW 26.10.030(2).

       Here, the ALJ concluded that enforcement of the Polish order was not manifestly in

violation of public policy. The ALJ based its conclusion on its finding that the District Court for

Krakow served David by registered mail with the Polish order after it was entered, and then David

retained an attorney in Poland to appeal the order. The ALJ erred in concluding that enforcing the

Polish order did not manifestly violate public policy.

       Despite the ALJ’s order requiring that DCS provide proof that David was properly served

before the District Court for Krakow issued its child support order, DCS failed to provide any such

evidence. The record does not show that David was served with a prehearing notice or had the

opportunity to participate and defend himself in the District Court for Krakow proceeding. Thus,

contrary to RCW 26.21A.617(2)(a)’s requirement, David was not provided any notice of the

proceedings in the Polish district court. David was not afforded minimum due process protections

under the federal and state constitutions. Serving him with the child support order after it was

entered is not minimum due process. Although David hired an attorney to appeal the Polish order,

participating in an appeal was not meaningful participation because he was deprived of the

opportunity to participate in the evidentiary proceeding before the District Court for Krakow.




                                                 8
No. 52877-1-II


        Because David did not receive prehearing notice and did not have an opportunity to defend

himself in the District Court for Krakow, we hold that David did not receive minimum due process,

and thus, the Polish proceedings were manifestly incompatible with public policy. Therefore, the

Polish order may not be registered with DCS and is not enforceable.

                                         CONCLUSION

        We affirm the superior court’s order and reverse the ALJ’s final order.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 LEE, C.J.




 CRUSER, J.




                                                9